DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 05/02/2022 is acknowledged.
3.	Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2018/0102238 A1) in view of Aramaki et al. (US 2016/0351404 A1).
Regarding to claim 1, Gu discloses a substrate treating apparatus comprising:
a chamber (620) having a process space therein (paragraph 0049-0051);
a substrate support unit (200) configured to support a substrate in the processing space (paragraph 0052-0054);
a gas supply unit (400) configured to supply gas into the processing space (paragraph 0072);
a plasma generation unit (600) configured to generate plasma from the gas (paragraph 0074);
a substrate support part (210) configured to support the substrate (paragraph 0052-0053, Fig 1-2);
a focus ring (241) configured to surround the substrate support part (210) (paragraph (0084, Fig 1-2);
an insulator (242) located below the focus ring (241), the insulator (242) having a groove formed therein (paragraph 0085);
an electrode (243) provided in the groove formed in the insulator (242) (see paragraph 0084-0088, Fig 2);
an impedance control unit (244) connected with the electrode (243) and configured to adjust impedance of the electrode (Fig 2-3, paragraph 0088, 0093-0097);
wherein the impedance controller includes 
an impedance circuit configured to control an incidence angle of plasma ions (i.e. direction of ions input) in and edge region of the substrate (i.e. peripheral of the electrostatic chuck) (See Fig 2-3, paragraph 0090-0091, 0093-0095).
Regarding to claim 1, Gu fails to disclose that the impedance controller includes a resonance control circuit configured to adjust a maximum value of current applied to the electrode.  However, Gu clearly discloses the impedance controller includes a variable capacitor and inductor connected to each other in series or in parallel (See paragraph 0093-0097, 0070, Fig 3A-Fig 3B; 4A-4B).   Aramaki discloses that the impedance controller includes a resonance control circuit configured to adjust a maximum value of current applied to the electrode (paragraph 0057-0073, Fig 16B; paragraph 0070).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gu in view of Aramaki by having that the impedance controller includes a resonance control circuit configured to adjust a maximum value of current applied to the electrode because it will improve the etching uniformity on the outer peripheral portion of the wafer (paragraph 0011, 0018, Fig 15, Fig 16A-16B).
As to claim 2, Gu discloses the impedance control circuit includes a variable capacitor (paragraph 0094-0097, Fig 3A-3B, Fig 4A-4B).  As to claim 2, Gu fails to disclose the a resonance control circuit includes a second an inductor and a first variable capacitor.  However, Gu clearly teaches that the impedance control comprises an inductor and variable capacitor (paragraph 0094).  Aramaki discloses the resonance control circuit includes an inductor (i.e. coil 133 and/or coil 135) and a first variable capacitor (134) (See paragraph 0056-0060; paragraph 0070).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gu in view of Aramaki by having a resonance control circuit includes a second an inductor and a first variable capacitor because it helps to control intensity or density of the plasma (paragraph 0112).
As to claim 3, Aramaki discloses the resonance control circuit and the impedance control circuit are connected with each other in parallel (See Fig 3, Fig 9 paragraph 0061).  

Allowable Subject Matter
8.	Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding to claims 4-10, The cited prior arts fail to disclose or suggest wherein the impedance controller further includes a control member configured to adjust capacitance of the first variable capacitor and capacitance of the second variable capacitor, and wherein the control member adjusts the capacitance of the first variable capacitor such that the electrode has a maximum impedance value.
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713